SUMMARY ORDER
Yu Xian Wang petitions for review of the BIA’s decision affirming an immigration judge’s (“IJ’s”) final order of removal. We presume the parties’ familiarity with the underlying facts, the procedural history, and the scope of the issues presented on appeal.
Because substantial evidence supports the IJ’s determinations that (1) Wang’s testimony was not credible and (2) she failed to establish she had a son born in China, and because we find no legal error requiring remand, we deny the petition for review of Wang’s asylum and withholding of removal claims. See Secaida-Rosales v. INS, 331 F.3d 297, 307 (2d Cir.2003). The substantial evidence supporting the IJ’s determination includes (1) Wang’s own admission that she repeatedly and falsely claimed that she had been forced to have an abortion and was threatened with sterilization, and (2) her husband’s failure to list a son on his application for asylum.
Wang has not challenged the denial of her CAT claim in her brief to this Court, and has thus waived any such challenge, See Yueqing Zhang v. Gonzales, 426 F.3d 540, 546 n. 7 (2d Cir.2005).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).